This office action is in response to the amendments filed on 05/09/2022. Claims 1-5, 8-13, 16-19 are currently pending in the application. 
Allowable Subject Matter
Claims 1-5, 8-13, 16-19 are allowable in light of the Applicant's argument and in light of the prior art made of record. 

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 1, 9 and 15 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in context of their claims as a whole:

Claim 1, 9, 15: “…determining, responsive to the determination that the second copy is not valid, that a second copy services relationship exists between the second referencing domain and a third referencing domain, wherein the second copy services relationship indicates the third referencing domain will have a third copy of the corrupted data; determining whether the third copy is valid; responsive to a determination that the third copy is valid, writing the third copy to replace the corrupted data of both the second copy and the first source; and repairing source references to point to the written copies..…”;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 
Tomkins teaches a method for managing capacity in a storage system using copy services. The method is a computer-implemented method that predicts an imminent event due to a constrained resource and identifies one or more copy service relationship that will mitigate the imminent event.

Beeken teaches a method for managing storage volumes in a point-in-time copy cascade. A processor swaps a host portion of a source volume with a host portion of a snapshot point-in-time copy volume.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI PATEL whose telephone number is (571)270-3902. The examiner can normally be reached on Monday to Friday,6am-3:30pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 

/KAMINI B PATEL/Primary Examiner, Art Unit 2114